Exhibit 10.1

FAMILY DOLLAR STORES, INC.

2006 INCENTIVE PLAN

Directors’ Share Awards Guidelines

1.             Purpose

Pursuant to the Family Dollar Stores, Inc. 2006 Incentive Plan (the “Plan”), 
the Board of Directors has approved and adopted these Directors’ Share Awards
Guidelines (the “Guidelines”) for the purpose of implementing the terms and
provisions of the directors’ compensation program currently approved by the
Board.  These Guidelines are adopted pursuant to relevant provisions of the Plan
and are to be interpreted and applied in accordance with the terms and
provisions thereof.

2.             Stock Awards

·                  For each Plan Year, each Director who is not an employee of
the Company or any related or subsidiary company on the first day of that Plan
Year (an “Eligible Director”) shall be granted a “Retainer Award” for the year,
which shall be in the form of shares of Stock having a Fair Market Value of
$30,000, or such amount as may otherwise be established from time to time by the
Board of Directors based on the recommendation of the Compensation Committee. 
Except as otherwise provided in the following paragraph, the Retainer Award for
any Plan Year shall be made as of the first business day of that Plan Year (the
“Award Date” for that Retainer Award), and the Fair Market Value of the Stock so
awarded shall be determined as of that date.

·                  If a Director becomes eligible for an award under these
Guidelines during a Plan Year, on a date other than the first day of the Plan
Year, he or she shall be granted a Retainer Award for the year, which shall be
in the form of shares of Stock having a Fair Market Value equal to $30,000,
subject to a pro-rata reduction to reflect the portion of the Plan Year prior to
the date on which he or she becomes an Eligible Director.  A Director’s Retainer
Award under this paragraph shall be made on the first business day on which he
or she is an Eligible Director (the “Award Date” for that Retainer Award), and
the Fair Market Value of the Stock so awarded shall be determined as of that
date. If the Retainer Award that would otherwise be made to a Participant as of
any Award Date is not a whole number, then the number of shares otherwise
awardable shall be increased to the next highest whole number.


--------------------------------------------------------------------------------




 

3.             Definitions

Unless otherwise provided herein, capitalized terms used in these Guidelines
will have the meaning given such terms in the Plan.  If there is any conflict
between these Guidelines and the Plan, the terms and provisions of the Plan
shall control.  In addition, for purposes of these Guidelines, the term “Plan
Year” shall mean the period (i) beginning on the date on which members of the
Board begin their yearly term as Board members following the election of
Directors at the Company’s annual shareholders’ meeting and (ii) ending on the
day immediately prior to the one year anniversary of the date of such grant. 
The initial Plan Year under these Guidelines shall begin with the Company’s
annual shareholders’ meeting held in January 2007.


--------------------------------------------------------------------------------